Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.

3.	Amended claims 55, 63, (11/8/2021), and previously presented claims 56-62, and 64-71, are pending and under consideration by the Examiner.
	Claims 1-54 have been canceled.

4.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Michael T. McEvoy on 1/25/2022.

5.	The application has been amended as follows:

IN THE CLAIMS:
	
Claim 55. (Currently amended) A method of treating fibromyalgia (FM) in an individual, the method comprising:
(a) stimulating a peripheral blood mononuclear cell (PBMC) sample obtained from an individual previously diagnosed with FM with one or more mitogens;
(b) determining expression levels in the PBMC sample of at least four cytokines selected from the group consisting of interleukin 5 (IL5), interleukin 6 (IL6), interleukin 8 (IL8), interleukin10 (IL 10), interferon-γ (IFN-γ), monocyte chemotactic protein 1 (MCP-1), macrophage inflammatory protein-1α (MIP-1α) and macrophage inflammatory protein-1β (MIP-1β) at the protein level by an antibody bead-based capture assay, wherein the bead-based capture assay comprises beads derivatized with antibodies specific to the at least four cytokines; 
(c) comparing the determined levels of protein expression to the expression levels of the at least four cytokines in a control sample;
(d) identifying the individual as having the at least four cytokines expression levels decreased by at least about 1.5 times in the PBMC sample obtained from the individual previously diagnosed with FM as compared to the expression levels of the control sample; and
(e) administering to the identified individual an effective amount of a FM standard of care selected from the group consisting of duloxetine, pregabalin, gabapentin and milnacipran.

6.	Claims 55-71 are allowable.

7.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a method of treating fibromyalgia (FM) in an individual, the method comprising:
(a) stimulating a peripheral blood mononuclear cell (PBMC) sample obtained from an individual previously diagnosed with FM with one or more mitogens;
(b) determining expression levels in the PBMC sample of at least four cytokines selected from the group consisting of interleukin 5 (IL5), interleukin 6 (IL6), interleukin 8 (IL8), interleukin10 (IL 10), interferon-γ (IFN-γ), monocyte chemotactic protein 1 (MCP-1), macrophage inflammatory protein-1α (MIP-1α) and macrophage inflammatory protein-1β (MIP-1β) at the protein level by an antibody bead-based capture assay, wherein the bead-based capture assay comprises beads derivatized with antibodies specific to the at least four cytokines; 
(c) comparing the determined levels of protein expression to the expression levels of the at least four cytokines in a control sample;
(d) identifying the individual as having the at least four cytokines expression levels decreased by at least about 1.5 times in the PBMC sample obtained from the individual previously diagnosed with FM as compared to the expression levels of the control sample; and
(e) administering to the identified individual an effective amount of a FM standard of care selected from the group consisting of duloxetine, pregabalin, gabapentin and milnacipran. The claimed method is free of the prior art by virtue of the method steps. Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the method provides an alternative method for treating fibromyalgia.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646